Case 3:20-cv-00187-JAG-RCY Document 6 Filed 07/01/20 Page 1 of 1 PagelD# 71

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
GARY BENSON,
Plaintiff,
v. Civil Action No. 3:20CV187
DR. ALVIN HARRIS,
Defendant.
MEMORANDUM OPINION

By Memorandum Order entered on April 28, 2020, the Court conditionally docketed
Plaintiff's action. At that time, the Court directed Plaintiff to affirm his intention to pay the full
filing fee by signing and returning a consent to collection of fees form. The Court warned Plaintiff
that a failure to comply with the above directive within thirty (30) days of the date of entry thereof
would result in summary dismissal of the action.

Plaintiff has not complied with the Court’s Order to return a consent to collection of fees
form. As a result, he does not qualify for in forma pauperis status. Furthermore, he has not paid
the statutory filing fee for the instant action. See 28 U.S.C. § 1914(a). Plaintiff's conduct
demonstrates a willful failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action

will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

wo LAC).

John A. Gibney, Jr. a - )

United States aay Judge

 

Date: 1 July 2020
Richmond, Virginia

 

 

 
